TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-08-00695-CV



                                 In re Ab Unda Corporation


                    ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                           MEMORANDUM OPINION


              We grant relator’s motion to supplement the petition for writ of mandamus and, as

supplemented, we deny the petition. See Tex. R. App. P. 52.8(a).




                                    __________________________________________

                                    Jan P. Patterson, Justice

Before Justices Patterson, Waldrop and Henson

Filed: December 22, 2008